Citation Nr: 0726842	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excessof 10 
percent for a low back disorder status post discectomy, for 
the appeal period prior to November 28, 2005.  

2.  Entitlement to a disability evaluation in excessof 20 
percent for a low back disorder status post discectomy, rated 
20 percent disabling, for the appeal period beginning on 
November 28, 2005.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran's original claim and a DD Form 214 on file 
indicate twenty years of active service, although that DD 
Form 214 only indicates confirmed dates of service from June 
1989 to June 1999.  The RO may wish to verify all of the 
veteran's active military service.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying an increased evaluation for a low back disorder 
status post discectomy, then rated as 10 percent disabling.  
By a February 2005 rating action, the RO granted an increased 
disability evaluation to 20 percent for the low back disorder 
status post discectomy, effective from November 28, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in 
January 2007.  He stated that he had undergone EMG testing in 
the summer of 2005, but that these test results were not 
reflected in the claims folder.  A review of the claims 
folder shows that they are in fact not documented therein.  
The veteran underwent EMG testing the year before, in June 
2004, and again in July 2004, with the results of the first 
test noted in an addendum to the veteran's May 2004 VA 
examination, and the report from the second EMG testing in 
July 2004 contained in the claims folder.  Nonetheless, the 
more recent EMG testing (to which reference has been made 
above) may reflect a change of disability status not shown on 
those prior tests.  Upon recent VA examination in November 
2005, as well as at his hearing, the veteran reported lower 
extremity numbness as a significant aspect of his claimed 
disability.  

Also at the hearing, the veteran reported receiving 
treatment, including for his low back disorder status post 
discectomy, at an Air Force Base where he received his 
general medical care.  While the claims folder contains VA 
treatment records up to October 2004, it does not contain 
records of this military facility treatment.
 
Because contemporaneous medical treatment and findings are 
pertinent to any evaluation of the veteran's current level of 
disability, these records should be obtained.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Also at the hearing, the veteran reported of some efforts to 
secure the assistance of a representative shortly prior to 
the hearing, with his requests apparently rebuffed because of 
a lack of adequate time for review by the representative.  
Upon remand, the veteran should be informed of the 
opportunity to appoint an authorized representative to assist 
in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
information he may have concerning the 
severity of his low back disorder status 
post discectomy over the appeal period.  
He should also be asked to provide any 
available documentation, information as to 
any additional treatment, and appropriate 
authorization to obtain these records.  
Specifically, this should include 
information about his EMG testing in the 
summer of 2005, and about his regular 
medical care at an Air Force base facility 
(both as reported at his January 2007 
hearing).  Ask him to submit all relevant 
evidence he has, and advise him that it is 
ultimately his responsibility to see that 
pertinent evidence is obtained.  Undertake 
any development indicated by his 
response(s).

2.  Afford the veteran the opportunity to 
select an authorized representative, 
providing him with a list of veterans 
service organizations.  All records and 
responses received should be associated 
with the claims folder.  

3.  Following any indicated development, 
readjudicate the remanded issues of 
entitlement to higher evaluations than the 
10 percent assigned prior to November 28, 
2005, and than the 20 percent assigned 
beginning November 28, 2005, for a low 
back disorder status post discectomy.  If 
any of the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the veteran (and his representative if he 
chooses one) should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

